Citation Nr: 0605245	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The appellant served in the United States Army Reserve from 
July 1973 to January 1985, with only one period of active 
duty for training from July 6, 1973 to November 18, 1973.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The appellant does not have a right knee disability that 
is related to military service.

2.  The appellant does not have a low back disability that is 
related to military service.

3.  The appellant does not have a psychiatric disability that 
is related to military service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 101, 106, 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  A low back disability was not incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 101, 106, 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  A psychiatric disability was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 101, 106, 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In August 2002, the RO sent the appellant a letter in which 
he was informed of the requirements needed to establish 
service connection for right knee and low back disabilities.  
In March 2005, the RO sent the appellant a letter in which he 
was informed of the requirements needed to establish service 
connection for a psychiatric disability.  In accordance with 
the requirements of the VCAA, the letters informed the 
appellant what evidence and information he was responsible 
for and the evidence that was considered VA's responsibility.  
The letters explained that the appellant could send in 
additional evidence or tell VA about any additional 
information or evidence that he wanted VA to get for him.  
The letters noted that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  No additional private evidence was subsequently 
received from the appellant.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Based on this record, the Board finds that VA's duty to 
notify has been satisfied.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Although there is no VA nexus opinion on file on whether the 
appellant has a disability related to his military service, 
none is required in this case.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the appellant experienced an event, injury or disease in 
service, and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have been 
met, as will be discussed below, a VA examination is not 
necessary with regard to the issues on appeal.  

The Board concludes that an attempt has been made to obtain 
all available information evidence for this rebuilt claims 
folder that is pertinent to the claims decided herein.  In 
fact, a letter requesting all relevant evidence was sent to 
the appellant from VA in March 2005, and a letter seeking 
additional evidence and information was sent in July 2005 to 
the State Adjutants General.  There is no indication that 
additional relevant evidence is available, and the appellant 
has not pointed to any additional information that VA has not 
attempted to obtain with respect to the issues decided 
herein.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2003).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2005).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a),(c),(d) (2005).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training.  38 U.S.C.A. §§ 101(22) & (24), 
106, 1110 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

This case involves a rebuilt claims folder.  The appellant 
contends that he injured his right knee and low back during 
active duty for training in 1973 and that he incurred a 
psychiatric disability as the result of service.  Despite an 
attempt by VA in July 2005 to obtain all relevant medical 
records, the only medical records available between July 1973 
and January 1985 are Reserve medical history and examination 
reports dated in November 1981 and January 1984.  
Nevertheless, these medical reports, which are dated 
subsequent to 1973, do not contain any complaints or findings 
of right knee, low back, or psychiatric disability.  In fact, 
the appellant's lower extremities, spine, and psychiatric 
system are noted as normal.

Subsequent medical records do not begin until January 2001.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
claimant failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  Records for 
November 2001 report a lump behind the right knee and 
arthritis.  The appellant complained in January 2002 of right 
knee and low back disability, which he said began 12 years 
earlier.  Bilateral popliteal cyst and minimal degenerative 
joint disease of the lumbosacral spine were diagnosed.  The 
appellant stated in March 2002 that he had a right knee cyst 
for 15 to 20 years.  He further stated in June 2002 that he 
had low back pain for 15 years.  The appellant underwent 
excision of the lipoma of the right popliteal area in April 
2002.  The treatment records after January 2001 report the 
appellant's problems with substance abuse, but do not contain 
any findings of a psychiatric disability.

After a complete review of the evidence, the Board notes that 
there is no medical evidence on file to support the 
contention of an injury to either the right knee or low back, 
or the incurrence of a psychiatric disability, during Reserve 
duty, including during active duty for training in 1973.  
Consequently, the claims must be denied.  

With respect to the appellant's own contentions, it is well 
established that a lay person without medical training, such 
as the appellant, is not qualified to render medical opinions 
regarding the etiology of any current disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The benefit of the doubt provisions not for application in 
this case.  See Laruan v. West, 11 Vet. App. 80, 85 (1998); 
see also 38 U.S.C.A. §§ 101, 5107; 38 C.F.R. §§ 3.1, 3.6. 


ORDER

Service connection for a right knee disability, a low back 
disability, and a psychiatric disability is denied.  


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


